Citation Nr: 0917639	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a rupture of the left Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1983, and from February 1984 to January 1987.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The matter was previously remanded by the Board in November 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.


FINDING OF FACT

Throughout the relevant period, the residuals of a rupture of 
the left Achilles tendon are not productive of more than 
moderate impairment of muscle function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a rupture of the left Achilles tendon are not 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.41, 4.45, 4.56, 
4.59, Diagnostic Code 5310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The July 2004 letter notified the Veteran that he must submit 
medical evidence that showed that his disability had 
increased in severity, and advised him of the types of 
medical and lay evidence that he may submit, including 
statements from his doctor or other individuals who are able 
to describe the manner in which his disability has become 
worse.  There was no reference, however, to the effect of the 
condition's worsening on the Veteran's employment and daily 
life, or to the diagnostic criteria for establishing a higher 
rating for his service-connected residuals of a ruptured left 
Achilles tendon.

In accordance with the prior remand of this case, the Veteran 
received an additional notice letter in December 2008.  This 
letter informed the Veteran that he must submit medical 
evidence demonstrating that his disability had increased in 
severity.  He was also advised that he may provide evidence 
showing the impact of his condition on his employment and 
daily life.  The letter also informed the Veteran of the 
diagnostic criteria necessary for establishing a higher 
rating.  In that regard, the December 2008 notice letter was 
fully compliant with Vazquez-Flores v. Peake.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the December 
2008 letter that addressed all notice elements.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated by way of an 
SSOC in March 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the United States Court of 
Appeals for Veterans Claims (Court) to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records and VA authorized 
examination reports have been associated with the claims 
file.  VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.
B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The Board has considered 
whether a staged rating is appropriate, but finds that the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disability results in 
symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5310 by analogy.  As discussed below, this 
reflects a moderate level of disability.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5310, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows: 
 
Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1) 
 
Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2). 
 
A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3). 
 
Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. 
 
If present, the following are also signs of severe muscle 
damage:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (d)(4). 
 
Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X 
governs movements of the forefoot and toes and propulsion 
thrust in walking.  The muscles of Muscle Group X are divided 
into two groups, the plantar and the dorsal muscles. 
 
The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the Plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability of the 
plantar muscles of Muscle Group X warrants a 10 percent 
rating; moderately severe muscle disability of the plantar 
muscle of Muscle Group X warrants a 20 percent rating; and 
severe muscle disability warrants a 30 percent rating. 
 
The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.

The Board has considered ratings under Diagnostic Codes 5270 
and 5275.  However, there is no evidence of ankylosis of the 
ankle in this case, therefore assignment of a rating under 
this Diagnostic Code 5270 is not warranted.  There is also no 
competent medical evidence linking any shortening of the left 
leg to the disability on appeal, and the Veteran has not 
alleged such a connection, therefore a rating under 
Diagnostic Code 5275 is not warranted.

The Board has also considered a rating under Diagnostic Code 
5271, which specifically pertains to limitation of motion of 
the ankle.  It provides a 10 percent disability evaluation 
for symptomatology reflective of ankle disabilities with 
moderate limitation of motion and a 20 percent rating 
evaluation for disabilities involving marked limitation of 
motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Court has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

Service treatment records show the Veteran injured his left 
Achilles tendon in April 1985 while playing basketball.  He 
engaged in ongoing physical therapy until September 1986, at 
which time he underwent surgery to repair the injury.

Private treatment records dated July 2004 indicate the 
Veteran was seen for a functional capacity evaluation.  The 
Veteran was limited during functional testing by left ankle 
pain.  He ambulated with a slight limp that increased with 
reports of increased pain.  He utilized compensatory lifting 
techniques during testing to decrease weight bearing over his 
left lower extremity.  The Veteran reported a recent increase 
in the level of pain in the left ankle that required him to 
modify his daily activities.  He stated that he experienced 
increased pain with activities such as stair climbing and 
driving a clutch vehicle more than 2 to 4 hours in a full 
day, as well as any activity that subjected his left ankle to 
repetitive dorsal flexion.  The Veteran was assigned a light 
duty work status, which reflected a maximum capability of 
lifting 10 pounds frequently and 20 pounds occasionally.  The 
Veteran was advised to avoid activities requiring prolonged 
or repetitive squatting, kneeling, crawling, or working from 
unprotected heights.

A VA examination was conducted in August 2004.  The claims 
file was not reviewed.  However, the Veteran presented the 
examiner with the July 2004 functional capacity evaluation 
discussed above.  The examiner noted the Veteran walked with 
a noticeable limp.  The Veteran reported weakness in the 
ankle, with pain levels of between 2/10 and 4/10.  He denied 
any stiffness, swelling, heat or redness.  However, he 
indicated fatigability and lack of endurance.  He treated 
himself with Motrin, aspirin and rest.  The Veteran also 
reported wearing a left shoe insert, but indicated he was 
told to do this because his left leg is shorter than his 
right leg.  He reported no sleep disturbances associated with 
pain.  He did, however, recount one instance in which is left 
ankle gave out while he was climbing into his truck, causing 
him to fall.  Physical examination noted 15 degrees of 
dorsiflexion and 35 degrees of plantar flexion, limited by 
stiffness but not pain on active and passive testing.  Motor 
strength was 5/5 bilaterally on dorsiflexion and plantar 
flexion when the Veteran attempted to walk on his toes.  The 
examiner noted that the Veteran was unable to lift his left 
heel as high as his right heel by two centimeters when 
walking on his toes.  Strength of the ankles was 5/5 on all 
post-exercise motions.  There was no swelling or hypertrophy 
of the area of the Achilles tendon or ankle.  The skin over 
the ankle and feet was normal and without calluses.  The 
examiner described the Veteran's disability as mild.

The Board notes at this time that the Veteran previously 
alleged the August 2004 VA examination to be inadequate on 
the grounds that the examiner did not use a goniometer to 
measure range of motion, and that the range of motion 
measurements were mere approximations.  In remanding the case 
for further development, the Board stated that, pursuant to 
38 C.F.R. § 4.46, the use of a goniometer in the measurement 
of the limitation of motion is indispensible in examinations 
conducted by VA.  Therefore, in evaluating the Veteran's 
level of disability, the Board has considered 38 C.F.R. 
§ 4.46 in weighing the evidentiary value of the measurements 
taken during this examination.

VA treatment records indicate the Veteran underwent a 
diabetic foot examination in December 2004.  The treating 
physician noted the Veteran walked with a pronated gait with 
normal station.  Muscle strength was equal bilaterally.  As 
part of a follow-up visit in January 2005, the Veteran 
reported a history of chronic pain in the left Achilles 
tendon but denied any new problems.

Pursuant to the Board's prior remand of this case, the 
Veteran was afforded an additional VA examination in January 
2009.  The claims file was reviewed by the examiner.  The 
Veteran reported that he was no longer able to run due to 
weakness in his left leg.  He denied any problems with 
walking or other general activities, though he did report 
fatigue associated with prolonged standing.  He denied any 
stiffness, swelling, heat, redness, subluxation or 
dislocation.  He did report associative weakness, and treated 
his condition with a brace used sparingly.  With respect to 
the effects of his disability on his occupation and daily 
life, the Veteran reported he had difficulty climbing into 
and out of his truck, and that work got more difficult as the 
day progressed, but indicated no other significant problems.

On physical examination, the Veteran had a normal, non-
antalgic gait.  He was able to heel walk, but could not toe 
walk on his left foot. There was tenderness to palpitation 
over the Achilles tendon, and a mild palpable deformity 
within the tendon at the site of repair.  Dorsiflexion was 20 
degrees bilaterally and plantar flexion was 45 degrees 
bilaterally, without pain, when measured with a goniometer.  
There was no additional limitation of motion on repetitive 
testing due to pain, fatigue, weakness or incoordination.  
The examiner noted that because the Veteran did not have a 
flare-up during the examination, it would be mere speculation 
to report on limitations during a flare-up.

As noted, the Veteran is currently assigned a 10 percent 
rating under Diagnostic Code 5310, indicating a moderate 
level of disability.  The evidence in this case does not 
demonstrate a moderately severe level of disability.  There 
is no record of the Veteran experiencing cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination or 
uncertainty of movement above and beyond that which is 
contemplated in a moderate level of disability.  The 
Veteran's chief complaint during the period on appeal has 
been fatigue and low endurance, which is more consistent with 
a moderate level of disability.  Although the record 
indicates the Veteran's disability has affected him while 
performing his job, there is no evidence of an inability on 
the part of Veteran to keep up with his work requirements.  
Although there was some tenderness to palpitation, objective 
findings do not demonstrate any indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.  Tests of strength and endurance were mixed.  
Strength was measured 5/5 during the August 2004 VA 
examination, but the Veteran was unable to toe walk during 
the August 2009 examination.  However, in light of all the 
factors discussed, the Board finds that the Veteran's 
disability more closely approximates a moderate level of 
disability during the entire period on appeal.

As noted earlier, the Board has also considered a rating 
under Diagnostic Code 5271 for limited motion of the ankle.  
However, range of motion during the August 2004 VA 
examination was measured at 15 degrees of dorsiflexion and 35 
degrees of plantar flexion, indicating only moderate 
limitation of motion and resulting in a 10 percent rating.  
The January 2009 VA examination indicated full range of 
motion for the ankle.  See 38 C.F.R. § 4.71a, Plate II.  
Therefore, a rating under this Diagnostic Code would confer 
no benefit to the Veteran.

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
residuals of a ruptured left Achilles tendon with the 
established criteria found in the rating schedule for 
disabilities of the skin shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
persuasive evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is already contemplated 
in the assigned schedular rating.  In fact, the January 2009 
VA examination noted that the Veteran is able to work, 
despite some difficulties.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals of a rupture of the left Achilles tendon is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


